MONTEITH, Chief Justice
(dissenting).
I must dissent from the majority opinion of this Court in affirming the judgment of the trial court in the instant case.
From a careful review of the record in the case, I think that the finding of the jury that appellant would sustain damages in the condemnation of the right-of-way sought of less than 2 acres of land in the amount of $23,213.50 is grossly excessive.
Under the judgment rendered in the trial court, the appellant, condemnor, is required to pay damages to the owners of the two acres sought to be condemned' as a right-of-way for a covered gas pipeline, a distance of more than one-half mile from the town of El Campo. The amount of the damages rendered is, in my opinion, not justified by the record, particularly since the damages to the land in, the vicinity of the right-of-way was based on opinion evidence as to its probable value as the site for a subdivision which might later be laid out in that vicinity. And the record shows that for a number of years there has been an additional pipeline near the location of the right-of-way sought. Further, there is no evidence in the record of the number of acres that would be damaged by appellant’s pipeline in the event it is constructed, the distance of the damaged acreage from the *731proposed pipeline, or the market value of the acreage which would be damaged.
The absence of proof of these facts, in my opinion requires that the judgment of the trial court be reversed and that the case be remanded to the trial court.